UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q [X] Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2010 or [] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 001-32936 HELIX ENERGY SOLUTIONS GROUP, INC. (Exact name of registrant as specified in its charter) Minnesota (State or other jurisdiction of incorporation or organization) 95–3409686 (I.R.S. Employer Identification No.) 400 North Sam Houston Parkway East Suite 400 Houston, Texas (Address of principal executive offices) (Zip Code) (281) 618–0400 (Registrant's telephone number, including area code) NOT APPLICABLE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [√] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [√ ] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [√] Accelerated filer [] Non-accelerated filer [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [√] As of July 27, 2010, 105,443,450 shares of common stock were outstanding. Table of Contents TABLE OF CONTENTS PART I. FINANCIAL INFORMATION PAGE Item 1. Financial Statements: Condensed Consolidated Balance Sheets – June 30, 2010 (Unaudited) and December 31, 2009 1 Condensed Consolidated Statements of Operations (Unaudited) – Three months ended June 30, 2010 and 2009 2 Condensed Consolidated Statements of Operations (Unaudited) – Six months ended June 30, 2010 and 2009 3 Condensed Consolidated Statements of Cash Flows (Unaudited) – Six months ended June 30, 2010 and 2009 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 37 Item 3. Quantitative and Qualitative Disclosures About Market Risk 56 Item 4. Controls and Procedures 57 PARTII. OTHER INFORMATION Item 1. Legal Proceedings 57 Item1A Risk Factors 57 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 58 Item 6. Exhibits 59 Signatures 60 Index to Exhibits 61 Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements. HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) June 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable — Trade, net of allowance for uncollectible accounts of $419and $5,172, respectively Unbilled revenue Costs in excess of billing Other current assets Total current assets Property and equipment Less — accumulated depreciation ) ) Other assets: Equity investments Goodwill Other assets, net $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Current maturities of long-term debt Total current liabilities Long-term debt Deferred income taxes Asset retirement obligations Other long-term liabilities Total liabilities Convertible preferred stock Commitments and contingencies Shareholders’ equity: Common stock, no par, 240,000 shares authorized, 105,681and 104,281 shares issued, respectively Retained earnings Accumulated other comprehensive loss ) ) Total controlling interest shareholders’ equity Noncontrolling interests Total equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. Table of Contents HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (in thousands, except per share amounts) Three Months Ended June 30, Net revenues: Contracting services $ $ Oil and gas Cost of sales: Contracting services Oil and gas ) Oil and gas property impairments Gross profit (loss) ) Gain on oil and gas derivative contracts Gain (loss) on sale or acquisition of assets, net ) Selling and administrative expenses ) ) Income (loss) from operations ) Equity in earnings of investments Gain on sale of Cal Dive common stock — Net interest expense ) ) Other income (expense) ) Income (loss) before income taxes ) Provision (benefit) for income taxes ) Income (loss) from continuing operations ) Discontinued operations, net of tax ) Net income (loss), including noncontrolling interests ) Less: net income applicable to noncontrolling interests…. ) ) Net income (loss) applicable toHelix ) Preferred stock dividends ) ) Net income (loss) applicable to Helix common shareholders $ ) $ Basic earnings (loss) per share of common stock: Continuing operations $ ) $ Discontinued operations — Net income (loss) per common share $ ) $ Diluted earnings (loss) per share of common stock: Continuing operations $ ) $ Discontinued operations — Net income (loss) per common share $ ) $ Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. Table of Contents HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (in thousands, except per share amounts) Six Months Ended June 30, Net revenues: Contracting services $ $ Oil and gas Cost of sales: Contracting services Oil and gas Oil and gas property impairments Gross profit (loss) ) Gain on oil and gas derivative contracts Gain on sale or acquisition of assets, net Selling and administrative expenses ) ) Income (loss) from operations ) Equity in earnings of investments Gain on sale of Cal Dive common stock — Net interest expense ) ) Other income (expense) ) Income (loss) before income taxes ) Provision (benefit) for income taxes ) Income (loss) from continuing operations ) Discontinued operations, net of tax ) Net income (loss), including noncontrolling interests ) Less: net income applicable to noncontrolling interests… ) ) Net income (loss) applicable toHelix ) Preferred stock dividends ) ) Preferred stock beneficial conversion charges — ) Net income (loss) applicable to Helix common shareholders $ ) $ Basic earnings (loss) per share of common stock: Continuing operations $ ) $ Discontinued operations — Net income (loss) per common share $ ) $ Diluted earnings (loss) per share of common stock: Continuing operations $ ) $ Discontinued operations — Net income (loss) per common share $ ) $ Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. Table of Contents HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (in thousands) Six Months Ended June 30, Cash flows from operating activities: Net income (loss), including noncontrolling interests $ ) $ Adjustments to reconcile net income (loss), including noncontrolling interests to net cash provided by operating activities Depreciation and amortization Asset impairment charge and dry hole expense Equity in earnings of investments, net of distributions — ) Amortization of deferred financing costs Loss (income) from discontinued operations 44 ) Stock compensation expense Amortization of debt discount Deferred income taxes ) Excess tax benefit from stock-based compensation Gain on sale or acquisition of assets ) ) Unrealized (gain) losson derivative contracts ) Gain on sale of investment in Cal Dive common stock — ) Changes in operating assets and liabilities: Accounts receivable, net ) ) Other current assets Income tax payable ) Accounts payable and accrued liabilities Asset retirement obligation costs ) ) Other noncurrent, net ) ) Cash provided by operating activities Cash used in discontinued operations ) ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Investments in equity investments ) ) Distributions from equity investments, net Insurance recovery for capital items — Proceeds from sale of Cal Dive common stock — Reduction in cash from deconsolidation of Cal Dive — ) Proceeds from sales of property — Other ) Net cash used in investing activities ) ) Cash provided by discontinued operations — Net cash used in investing activities ) ) Table of Contents HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (Continued) (in thousands) Six Months Ended June 30, Cash flows from financing activities: Repayment of Helix Term Loan ) ) Repayments on Helix Revolver — ) Repayment of MARAD borrowings ) ) Borrowings on CDI Revolver — Repayments on CDI Term Note — ) Deferred financing costs ) ) Repurchases of common stock ) ) Excess tax benefit from stock-based compensation ) ) Loan note repayment, preferred stock dividends paid and other ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents: Balance, beginning of year Balance, end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. Table of Contents HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1 – Basis of Presentation The accompanying condensed consolidated financial statements include the accounts of Helix Energy Solutions Group, Inc. and its majority-owned subsidiaries (collectively, "Helix" or the "Company"). Unless the context indicates otherwise, the terms "we," "us" and "our" in this report refer collectively to Helix and its majority-owned subsidiaries.Until June 2009, Cal Dive International, Inc. (collectively with its subsidiaries referred to as “Cal Dive” or “CDI”) was a majority-owned subsidiary of Helix.Helix sold substantially all its ownership interest in Cal Dive during 2009 (see Note 4 below and Note 3 of our Annual Report on Form 10-K for the year ended December 31, 2009 (“2009 Form 10-K”)).All material intercompany accounts and transactions have been eliminated. These unaudited condensed consolidated financial statements have been prepared pursuant to instructions for the Quarterly Report on Form 10-Q required to be filed with the Securities and Exchange Commission (“SEC”), and do not include all information and footnotes normally included in annual financial statements prepared in accordance with U.S. generally accepted accounting principles. The accompanying condensed consolidated financial statements have been prepared in conformity with U.S. generally accepted accounting principles and are consistent in all material respects with those applied in our 2009 Form 10-K.The preparation of these financial statements requires us to make estimates and judgments that affect the amounts reported in the financial statements and the related disclosures.Actual results may differ from our estimates.Management has reflected all adjustments (which were normal recurring adjustments unless otherwise disclosed herein) that it believes are necessary for a fair presentation of the condensed consolidated balance sheets, results of operations, and cash flows, as applicable. The operating results for the periods ended June 30, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010. Our balance sheet as of December 31, 2009 included herein has been derived from the audited balance sheet as of December 31, 2009 included in our 2009 Form 10-K. These unaudited condensed consolidated financial statements should be read in conjunction with the annual audited consolidated financial statements and notes thereto included in our 2009 Form 10-K. Certain reclassifications were made to previously reported amounts in the condensed consolidated financial statements and notes thereto to make them consistent with the current presentation format. Note 2 – Company Overview We are an international offshore energy company that provides reservoir development solutions and other contracting services to the energy market as well as our own oil and gas properties. Our Contracting Services segment utilizes our vessels, offshore equipment and methodologies to deliver services that encompass the complete lifecycle of an offshore oil and gas field and that may reduce finding and development costs. Our Contracting Services operations are located primarily in the Gulf of Mexico, North Sea, Asia Pacific and West Africa regions.Our Oil and Gas segment engages in exploration, development and production activities. Our oil and gas operations are almost exclusively located in the Gulf of Mexico. Contracting Services Operations We seek to provide services and methodologies that we believe are critical to finding and developing offshore reservoirs and maximizing production economics.Our “life of field” services are segregated into three disciplines: subsea construction, well operations and production facilities. We have disaggregated our contracting services operations into two continuing reportable segments: Contracting Services and Production Facilities. Our Contracting Services business primarily consists of deepwater construction andwell operation activities.Formerly, we had a third Contracting Services segment, Shelf Contracting, which represented the assets of CDI.We sold substantially all of our ownership of CDI through various transactions in 2009 (Note 4).Our Production Facilities business includes our investments in Deepwater Gateway, L.L.C. (“Deepwater Gateway”), Independence Hub, LLC (“Independence Hub”) and the Helix Producer I(“HP I”) vessel. Table of Contents Oil and Gas Operations We began our oil and gas operations to provide a more efficient solution to offshore abandonment, to expand our off-season asset utilization of our contracting services business and to generate incremental returns. Over time, we evolved this business model to include not only mature oil and gas properties but also proved and unproved reserves yet to be developed and explored. This has led to the assembly of services that allows us to create value at key points in the life of a reservoir from exploration through development, life of field management and operating through abandonment. Discontinued Operations In April 2009, we sold Helix Energy Limited (“HEL”), our former reservoir technology consulting business, to a subsidiary of Baker Hughes Incorporated for $25 million.As a result of the sale of HEL, which entity’s operations were conducted by its wholly owned subsidiary, Helix RDS Limited (“Helix RDS”), we have presented the results of Helix RDS as discontinued operations in the accompanying condensed consolidated financial statements (Note 3).HEL and Helix RDS were previously included inour Contracting Services segment. Business Strategy During 2009, we focused on improving our balance sheet by increasing our liquidity through reductions in planned capital spending and potential additional dispositions of our non-core business assets.During 2009, we completed the following dispositions of non-core business assets: · Sold five oil and gas properties for approximately $24 million; · Sold a total of 15.2 million shares of CDI common stock held by us to CDI for $100 million in separate transactions in January and June 2009; · Sold a total of 45.8 million shares of CDI common stock held by us to third parties in two separate public secondary offerings for approximately $404.4 million, net of underwriting fees in June 2009 and September 2009.For additional information regarding the sales of CDI common shares by us see Note 4; and · Sold Helix RDS Limited, our subsurface reservoir consulting business for $25 million in April 2009. In March 2010, we announced that we had engaged advisors to assist us with evaluating potential alternatives for the disposition of our oil and gas business.At the time of the filing of this Current Report on Form 10-Q we do not have an approved or definitive plan for such disposition of our oil and gas business. Recent Events in Gulf of Mexico Oil Spill On April 20, 2010, an explosion occurred on the Deepwater Horizon drilling rig located on the site of theMacondo well at Mississippi Canyon Block 252.The resulting events included loss of life, the complete destruction of the drilling rig and an oil spill, the magnitude of which is unprecedented in U.S territorial waters.The operator of the Macondo project, BP PLC (“BP”) has recently controlled the flow of the oil from the well and ultimately plans to plug the well. Simultaneously, effortsto contain and ultimately remediate the environmental impacts caused by the oil spill are ongoing. We have contracted three of our vessels, the Q4000, the Express and the HP I to participate in the coordinated containment response to the oil spill in the Gulf of Mexico. Drilling Moratorium On May 12, 2010, the U.S. Department of Interior (“DOI”) announced a total moratorium on new drilling in the Gulf of Mexico.This moratorium also affected 33 in progress wells in the deepwater.On May 28, 2010 the moratorium on drilling in the shallow water of the Gulf, as defined as water depths less than 500 feet, was lifted.However,the DOI extended the drilling moratorium on deepwater wells through November 2010.This drilling moratorium was challenged in court and the court enjoined its enforcement. However, the DOI has recently amended its drilling moratorium which remains in effect at the time of this filing despite additional potential legal challenges. Table of Contents Note 3 – Details of Certain Accounts Other current assets consisted of the following as of June 30, 2010 and December 31, 2009: June 30, December 31, (in thousands) Other receivables $ $ Prepaid insurance Other prepaids Inventory Current deferred tax assets Hedging assets Gas imbalance Income tax receivable Assets of discontinued operations Other $ $ Other assets, net, consisted of the following as of June 30, 2010 and December 31, 2009: June 30, December 31, (in thousands) Restricted cash $ $ Deferred drydock expenses, net Deferred financing costs Intangible assets with finite lives, net Other $ $ Accrued liabilities consisted of the following as of June 30, 2010 and December 31, 2009: June 30, December 31, (in thousands) Accrued payroll and related benefits $ $ Royalties payable Asset retirement obligation Unearned revenue Accrued interest Billing in excess of cost — Deposit Hedge liability Liabilities of discontinued operations 13 Other $ $ Note4— Ownership of Cal Dive International, Inc. In January 2009, we sold approximately 13.6 million shares of Cal Dive common stock to Cal Dive for $86 million.This transaction constituted a single transaction and was not part of any planned set of transactions that would have resulted in us having a noncontrolling interest in Cal Dive, and reduced our ownership in Cal Dive to approximately 51%.Because we retained control of CDI immediately after the transaction, the loss of approximately $2.9 million on this sale was treated as a reduction of our equity. Table of Contents In June 2009, we sold 22.6 million shares of Cal Dive common stock held by us pursuant to a secondary public offering (“Offering”) and Cal Dive repurchased an additional 1.6 million shares of its common stock from us.Following the closing of these two transactions, our ownership of Cal Dive common stock was reduced to approximately 26%.Since we no longer held a controlling interest in Cal Dive, we ceased consolidating Cal Dive effective June 10, 2009, and subsequently accounted for our remaining ownership interest in Cal Dive under the equity method of accounting until September 2009, when we sold substantially all of our remaining interest in Cal Dive. We continue to own 0.5 million shares of Cal Dive common stock, representingless than 1% of the total outstanding shares of Cal Dive.Accordingly, we now classify our remaining interest in Cal Dive as an investment available for sale pursuant to ASC Topic No. 320 “Investment- Debt and Equity Securities.”As an investment available for sale, the value of our remaining interest will be marked-to-market at each period end with the corresponding change in value being reported as a component of other accumulated comprehensive income (loss) in the accompanying condensed consolidated balance sheets (Note 11).The pre-tax value of our remaining investment in Cal Dive as of June 30, 2010 has decreased $0.9 million since December 31, 2009 and $2.2 million since our Cal Dive sales transaction in September 2009.We consider our unrealized losses on our remaining Cal Dive investment to be temporary.We will continue to monitor our investment and should we determine that these losses are not temporary we will remove the unrealized amounts from our accumulated comprehensive loss by recording the difference between our original investment and the then expected realizable value as a non operating expense charge in our consolidated statement of operations. See Note 3 of our 2009 Form 10-K for additional information regarding our sale transactions involving Cal Dive common stock in 2009. Note 5 – Convertible Preferred Stock In January 2009, Fletcher International, Ltd. (“Fletcher”) issued a redemption notice with respect to its $30 million of Series A-2 Cumulative Convertible Preferred Stock, and, pursuant to the resulting redemption, we issued and delivered 5,938,776 shares of our common stock to Fletcher.Accordingly, in the first quarter of 2009 we recognized a $29.3 million charge to reflect the terms of this redemption, which was recorded as a reduction in our net income applicable to common shareholders.This beneficial conversion charge reflected the value associated with the additional 3,974,718 shares delivered over the original 1,964,058 shares that would have been contractually required to be issued upon a conversion but was limited to the $29.3 million of net proceeds we received from the issuance of the Series A-2 Cumulative Convertible Preferred Stock in June 2004. In February 2009, the price of our common stock fell below $2.767 per share.Under terms of the agreement governing the issuance of the cumulative convertible preferred stock, we provided notice to Fletcher that with respect to the $25 million of Series A-1 Cumulative Convertible Preferred Stock the conversion price was reset to $2.767, the established minimum price per the agreement, and that Fletcher shall have no further rights to redeem the shares, and we have no further right to pay dividends in common stock.As a result of the reset of the conversion price, Fletcher would receive an aggregate of 9,035,056 shares in future conversion(s) into our common stock. In the event we elect to settle any future conversion in cash, Fletcher would receive cash in an amount approximately equal to the value of the shares it would receive upon a conversion, which could be substantially greater than the original face amount of the Series A-1 Cumulative Convertible Preferred Stock, and which would result in additional beneficial conversion charges in our statement of operations. Under the existing terms of our Senior Credit Facilities (Note 9) we are not permitted to deliver cash upon a conversion of the Convertible Preferred Stock. In connection with the reset of the conversion price of the Series A-1 Cumulative Convertible Preferred Stock to $2.767, we were required to recognize a $24.1 million charge to reflect the value associated with the additional 7,368,388 shares that will be required to be delivered upon any future conversion(s) over the 1,666,668 shares that were to be delivered under the original contractual terms.This $24.1 million charge was recorded as a beneficial conversion charge reducing our net income applicable to common shareholders.The beneficial conversion charge for the Series A-1 Cumulative Convertible Preferred Stock is limited to the $24.1 million of net proceeds received upon its issuance in January 2003. Table of Contents In May 2010, Fletcher converted $5 million of its Series A-1 Cumulative Convertible Preferred Stock into 1,807,011 shares of our common stock.In the third quarter of 2009, Fletcher converted $19 million of its Series A-1 Cumulative Convertible Preferred Stock into 6,866,641 shares of our common stock.The remaining $1 million of the Series A-1 Cumulative Convertible Preferred Stock, which is convertible into 361,402 shares of our common stock, maintains its mezzanine presentation below liabilities but is not included as a component of shareholders’ equity, because we may, under certain instances be required to settle any future conversions in cash.Prior to any future conversion(s), the common shares issuable will be assessed for inclusion in our diluted earnings per share computations using the if converted method based on the applicable conversion price of $2.767 per share, meaning that for all periods in which we have positive earnings from continuing operations and our average stock price exceeds $2.767 per share we will have an assumed conversion of convertible preferred stock and the 361,402 shares will be included in our diluted shares outstanding amount. Note 6 – Oil and Gas Properties In March 2010, we announced that we engaged advisors to assist us with evaluating potential alternatives for the disposition of our oil and gas business.At the time of the filing of this Quarterly Report on Form 10-Q we do not have an approved or definitive plan for such disposition of our oil and gas business. We follow the successful efforts method of accounting for our interests in oil and gas properties. Under the successful efforts method, the costs of successful wells and leases containing productive reserves are capitalized. Costs incurred to drill and equip development wells, including unsuccessful development wells, are capitalized. Costs incurred relating to unsuccessful exploratory wells are charged to expense in the period in which the drilling is determined to be unsuccessful. Depletion expense is determined on a field-by-field basis using the units-of-production method, with depletion rates for leasehold acquisition costs based on estimated total remaining proved reserves.Depletion rates for well and related facility costs are based on estimated total remaining proved developed reserves associated with each individual field.The depletion rates are changed whenever there is an indication of the need for a revision but, at a minimum, are evaluated annually.Any such revisions are accounted for prospectively as a change in accounting estimate. Mid Year Reserve Assessment In connection with our regular mid-year review as well as our efforts to pursue potential divestment alternatives for our oil and gas business, we engaged an independent petroleum reservoir engineering firm to update our estimates of proved reserves for our domestic oil and gas properties as of June 30, 2010.The resulting independent petroleum engineer reserve report indicated the we had a significant reduction in proved reserves resulting from a combination of factors including well performance issues at certain of our producing fields, most notably our Bushwood field at Garden Banks Blocks 462/463/506/507, as well as changes in the field economics of some of our other oil and gas properties.The changes in field economics primarily affected properties that were either close to the end of their production life or in which we had proved undeveloped reserves, which would have been required to be developed in the near term.The decision not to develop these properties in light of these economic changes was also driven by our desire to pursue potential alternatives to divest our oil and gas business and the increasing uncertainties about future oil and gas operations in the Gulf of Mexico as a result of the oil spill from the Macondo well.As a result of the reduction in estimated reserves we were required to recordoil and gas property impairment charges of $159.9 million at June 30, 2010. Impairments Following the determination of a significant reduction in our estimates of proved reserves at June 30, 2010, we recorded oil and gas property impairment charges totaling $159.9 million which affected the carrying value of 15 of our Gulf of Mexico oil and gas properties. In the first quarter of 2010, we recorded $7.0 million of impairment charges primarily resulting from natural gas price declines since year end 2009. The three properties subject to these impairment Table of Contents charges produce natural gas almost entirely. Separately, we also recorded a $4.1 millionimpairment charge for our only non-domestic oil and gas property (see “United Kingdom Property” below). In the second quarter of 2009, we recorded an aggregate of approximately $63.1 million of impairment charges.These charges primarily reflected the approximate $51.5 million of impairment-related charges recorded to properties that were severely damaged by Hurricane Ike (as discussed below in Insurance).Separately, we also recorded $11.5 million of impairment charges to reduce the asset carrying value of four fields following reductions in their estimated proved reserves as evaluated at June 30, 2009. Exploration and Other As of June 30, 2010, we capitalized approximately $3.2 million of costs associated with ongoing exploration and/or appraisal activities.Such capitalized costs may be charged against earnings in future periods if management determines that commercial quantities of hydrocarbons have not been discovered or that future appraisal drilling or development activities are not likely to occur. The following table details the components of exploration expense for the three and six month periods ended June 30, 2010 and 2009 (in thousands): Three Months Ended Six Months Ended June 30, June 30, Delay rental and geological and geophysical costs $ Dry hole expense ) ) Total exploration expense $ MMS Royalty Claims We and other industry participants were involved in a dispute with the U.S. Department of the Interior Minerals Management Service (“MMS”) (recently reorganized as the Bureau of Ocean Energy Management, Regulation and Enforcement) over royalties associated with production from certain deepwater oil and gas leases.As a result of this dispute, we recorded reserves for the disputed royalties (and any other royalties that may be claimed for production during 2005, 2006, 2007 and 2008)plus interest at 5% for our portion the MMS claim, which affected our Garden Banks Blocks 667, 668 and 669 (“Gunnison”) leases.The result of accruing these reserves since 2005 had reduced our oil and gas revenues.In the first quarter of 2009, following the decision of the United States Court of Appeals for the Fifth Circuit Court affirming the district court’s previous ruling in favor of the plaintiffs in that case, which pertained to the Gunnison leases, we reversed our previously accrued royalties ($73.5 million) to oil and gas revenues.On October 5, 2009, the United States Supreme Court denied the government’s petition for a writ of certiorari, and, the MMS subsequently withdrew its orders to pay the royalty. For additional information regarding our royalty dispute and related litigation see Note 17 of our 2009 Form 10-K. United Kingdom Property Since 2006, we have maintained an ownership interest in the Camelot field, located offshore in the North Sea.In 2007, we sold half of our 100% working interest in Camelotto a third party with whom we agreed to jointly pursue future development and production of the field.In February 2010, we acquired this third party thereby assuming its obligations, most notably the asset retirement obligation (“ARO”), related to its 50% working interest in the field.The following table contains the fair value of the assets acquired and liabilities assumed in our acquisition of this third party and its 50% working interest in the Camelot field (in thousands): Cash (a) $ Deferred tax asset Accrued liabilities ) Asset retirement obligation ) Gain on acquisition of assets $ a) At March 31, 2010, $10.0 million of this amount remained held in an escrow account and was restricted for future use to fund the asset retirement costs associated with Camelot field.The amount was released from escrow in the second quarter and is now unrestricted and classified with our cash and cash equivalents in the accompanying condensed consolidated balance sheet.The current classification of the asset retirement reflects the near-term probability of these activities occurring. In connection with the valuation of assets acquired and liabilities assumed in this acquisition, we reassessed the fair value associated with our original 50% interest in the field.Based on these evaluations, it was concluded that an impairment of the property was required based on the unlikely probability of our expendingthe future capital necessary to further develop the Camelot field and our plans are to abandon the field over the near term.As a result, we recorded a $4.1 million impairment charge to fully impair the property.Accordingly, in our future estimates of proved reserves we will no longer consider the reserves associated with this field as proved but rather deem them as probable reserves. Property Sales In the first quarter of 2009, we sold our interest in East Cameron Block 316 for gross proceeds of approximately $18 million.We recorded an approximate $0.7 million gain from the sale of East Cameron Block 316 which was partially offset by the loss on the sale of the remaining 10% of our interest in the Bass Lite field at Atwater Block 426 in January 2009. In the second quarter of 2009, we sold three fields for gross proceeds of $0.8 million resulting in an aggregate gain of $1.2 million, including transfer of the respective field’s asset retirement obligations. Asset retirement obligations The following table describes the changes in our asset retirement obligations (both long term and current) since December 31, 2009 (in thousands): Asset retirement obligation at December 31, 2009 $ Liability incurred during the period (a) Liability settled during the period ) Revision in estimated cash flows Accretion expense (included in depreciation and amortization) Asset retirement obligations at June 30, 2010 $ a) Amount primarily includes the acquisition of the remaining 50% working interest in the Camelot field in February 2010 (see “United Kingdom Property” above) and the additional scope of work associated with the development of the Phoenix field. Initial production was deferred from June 2010 to allow our HP I vessel to be contracted and used in the Gulf oil spill containment efforts. Following its release from the oil spill containment response contract, the HP I will mobilize to Phoenix field, where initial production is expected to commence late in the third quarter of 2010. Insurance In September 2008, we sustained damage to certain of our oil and gas production facilities from Hurricanes Gustav and Ike.While we sustained some damage to our own production facilities from Hurricane Ike, the larger issue in terms of production recovery involved damage to third party pipelines and onshore processing facilities.We carried comprehensive insurance on all of our operated and non-operated producing and non-producing properties.We record our hurricane-related costs as incurred. Insurance reimbursements were recorded when the realization of the claim for recovery of a loss is deemed probable. Table of Contents In June 2009, we reached a settlement with the underwriters of our insurance policies related to damages from Hurricane Ike.Insurance proceeds received in the second quarter of 2009 totaled $102.6 million.Previously, we had received approximately $25.6 million of reimbursements under previously submitted Ike-related insurance claims.In the second quarter of 2009, we recorded a $43.0 million net reductionin our cost of sales in the accompanying condensed consolidated statements of operations representing the amount our insurance recoveries exceeded our costs during the second quarter of 2009.The cost reduction reflects the net proceeds of $102.6 million partially offset by $8.1 million of hurricane-related expenses incurred in the second quarter of 2009 and $51.5 million of hurricane related impairment charges, including $43.8 million of additional estimated asset retirement costs resulting from additional work performed and/or further evaluation of facilities on properties that were classified as a “total loss” following the storm.During the first half of 2010, we incurred a total of $3.6million of additional hurricane-related repair costs. The following table summarizes the claims and reimbursements by segment that affected our costs of sales accounts under various insurance claims resulting from damages sustained by Hurricane Ike, primarily those claims and reimbursement recently settled under our energy insurance policy (in thousands): Second Quarter2009 Six Months Ended June 30, Oil and gas: Hurricane repair costs $ $ ARO liability adjustments Hurricane-related impairments Insurance recoveries (97,747 ) (100,874 ) Net (reimbursements) costs $ ) $ ) Contracting services: Hurricane repair costs $ $ Insurance recoveries (2,249 ) (2,726 ) Net (reimbursements) costs (1,932 ) (1,950 ) Shelf Contracting: Hurricane repair costs Insurance recoveries (2,611 ) (2,611 ) Net (reimbursements) costs (2,228 ) (2,001 ) Totals: Hurricane repair costs ARO liability adjustments Hurricane-related impairments Insurance recoveries (102,607 ) (106,211 ) Net reimbursements $ ) $ ) Table of Contents Similar to last year, our insurance renewal did not include wind storm coverage as the premium and deductibles would have been relatively substantial for the underlying coverage provided.In order to mitigate potential loss with respect to our most significant oil and gas properties from hurricanes in the Gulf of Mexico, we entered into a Catastrophic Bond instrument.The Catastrophic Bond provides for payments of negotiated amounts should the eye of a Category 2 or greater hurricane pass within certain pre-defined areas encompassing our more prominent oil and gas producing fields.The premium for this Catastrophic Bond was approximately $11.9 million.The Catastrophic Bond is not considered a risk management instrument for accounting purposes.Accordingly, the premium associated with the Catastrophic Bond is not charged to expense on a straight line basis as customary with insurance premiums, but rather it is charged to expense on a basis to reflect the Catastrophic Bond’s intrinsic value at the end of the period.Because our Catastrophic Bond was underwritten to mitigate the risk of hurricanes in the Gulf of Mexico, substantially all of its intrinsic value is for the period associated with “hurricane season” (typically June 1 to November 30) with a substantial majority of the intrinsic value associated with the period July 1, 2010 to September 30, 2010.As a result, we will charge to expense $9.4 million of our $11.9 premium in the third quarter of 2010 and $2.3 million of the premium will be charged to expense in the fourth quarter of 2010.The remaining $0.2 million will be charged to expense over first half of 2011.The expense associated with the Catastrophic Bond premium is recorded as a component of lease operating expense for our oil and gas operations. Note 7 – Statement of Cash Flow Information We define cash and cash equivalents as cash and all highly liquid financial instruments with original maturities of less than three months.We had restricted cash totaling $35.5 million at June 30, 2010 and $35.4 million December 31, 2009 all of which was related to funds required to be escrowed to cover the future asset retirement obligations associated with our South Marsh Island Block 130 field.We have fully satisfied the escrow requirements under the escrow agreement and may use the restricted cash for the future asset retirement costs of the related field.These amounts are reflected in other assets, net in the accompanying condensed consolidated balance sheets. The following table provides supplemental cash flow information for the three months ended June 30, 2010 and 2009 (in thousands): Six Months Ended June 30, Interest paid, net of capitalized interest(1) $ $ Income taxes paid $ $ Non-cash investing activities for the six-month periods ended June 30, 2010 and 2009 included $32.0 million and $50.0 million, respectively, of accruals for capital expenditures.The accruals have been reflected in the condensed consolidated balance sheet as an increase in property and equipment and accounts payable. Note 8 – Equity Investments As of June 30, 2010, we have the following material investments, both of which are included within our Production Facilities segment and are accounted for under the equity method of accounting: · Deepwater Gateway, L.L.C.In June 2002, we, along with Enterprise Products Partners L.P. (”Enterprise”), formed Deepwater Gateway, L.L.C. (“Deepwater Gateway”), each with a 50% interest, to design, construct, install, own and operate a tension leg platform (“TLP”) production hub primarily for Anadarko Petroleum Corporation's Marco Polo field in the Deepwater Gulf of Mexico. Our investment in Deepwater Gateway totaled $101.7 million and $103.3 million as of June 30, 2010 and December 31, 2009, respectively (including capitalized interest of $1.5 million at June 30, 2010 and December 31, 2009).Distributions from Deepwater Gateway, net to our interest, totaled $1.6 million and $3.9 million for the respective three month and six month periods ended June 30, 2010. · Independence Hub, LLC.In December 2004, we acquired a 20% interest in Independence Hub, an affiliate of Enterprise.Independence Hub owns the "Independence Hub" platform located in Mississippi Canyon Block 920 in a water depth of 8,000 feet.First production through the facility commenced in July 2007.Our investment in Independence Hub was $85.1 million and $86.1 million as of June 30, 2010 and December 31, 2009, respectively (including capitalized interest of $5.4 million and $5.6 million at June 30, 2010 and December 31, 2009, respectively).Distributions from Independence Hub, net to our interest, totaled $5.8 million and $10.7 million for the three month and six month periods ended June 30, 2010, respectively. The following presents selected summarized unaudited operating results for our Deepwater Gateway and Independence Hub equity investments for the three and six month periods ended June 30, 2010 and 2009 (in thousands): Deepwater Gateway Independence Hub Combined Three Months Ended Three Months Ended Three Months Ended June 30, June 30, June 30, Revenues $ Operating income Net income Equity in earnings $ Deepwater Gateway Independence Hub Combined Six Months Ended Six Months Ended Six Months Ended June 30, June 30, June 30, Revenues $ Operating income Net income Equity in earnings $ In February 2010, we announced the formation of a joint venture with Australian-based engineering and construction company, Clough Projects Australia Pty Ltd (“Clough”), to provide a range of subsea services to offshore operators in the Asia Pacific region. Services provided by the joint venture, named CloughHelix JV Co., will include subsea well intervention and well abandonment, SURF (subsea infrastructure, umbilical, riser and flowline installation), saturation and air diving, and subsea inspection, repair and maintenance services.The CloughHelix JV will integrate our well intervention equipment with Clough’s new 12 man saturation diving system, to enable both to be deployed from the 118 meter long DP2 multiservice vessel, the Normand Clough, outfitted with a 250 ton active heave compensated crane.We recorded $4.3 million and $5.7 million of losses associated with our 50% interest in the joint venture for the three month and six month periods ended June 30, 2010, respectively.The losses primarily represented the mobilization costs of transporting the Normand Clough from the Gulf of Mexico to Singapore and other start up costs related to the joint venture. This joint ventureis part of our Contracting Services segment. Table of Contents Note 9 – Long-Term Debt Scheduled maturities of long-term debt and capital lease obligations outstanding as of June 30, 2010 were as follows (in thousands): Helix Term Loan Helix Revolving Loans Senior Unsecured Notes Convertible Senior Notes (1) MARAD Debt Other(2) Total Less than one year $ $ ─ $ ─ $ ─ $ $ $ One to two years ─ Two to three years ─ Three to four years ─ Four to five years ─ Over five years ─ ─ ─ Total debt ─ Current maturities ) ─ ─ ─ ) ) ) Long-term debt, less current maturities $ $ ─ $ ─ $ Unamortized debt discount (3) ─ ─ ─ ) ─ ─ ) Long-term debt $ $ ─ $ ─ $ Beginning in December 2012, the holders may require us to repurchase the notes or we may at our own option elect to repurchase notes. Notes will not mature until March 2025. Represents the balance of the loan provided by Kommandor RØMØ to Kommandor LLC as of June 30, 2010. Reflects debt discount resulting from adoption of new provisions of ASC Topic No. 470-20 “Convertible Debt and Other Options” on January 1, 2009.The notes will increase to $300 million face amount through accretion of non-cash interest charges through 2012. At June 30, 2010, unsecured letters of credit issued totaled approximately $57.6 million (see “Credit Agreement” below).These letters of credit primarily guarantee various contract bidding, contractual performance, including asset retirement obligations, and insurance activities.The following table details our interest expense and capitalized interest for the three and six month periods ended June 30, 2010 and 2009: Three Months Ended Six Months Ended June 30, June 30, (in thousands) Interest expense $ Interest income ) Capitalized interest ) Interest expense, net $ Included below is a summary of certain components of our indebtedness. For additional information regarding our debt see Note 10 of our 2009 Form 10-K. Senior Unsecured Notes In December 2007, we issued $550 million of 9.5% Senior Unsecured Notes due 2016 (“Senior Unsecured Notes”).Interest on the Senior Unsecured Notes is payable semiannually in arrears on each January 15 and July 15, commencing July 15, 2008.The Senior Unsecured Notes are fully and unconditionally guaranteed by substantially all of our existing restricted domestic subsidiaries, except for Cal Dive I-Title XI, Inc.In addition, any future restricted domestic subsidiaries that guarantee any of our indebtedness and/or our restricted subsidiaries’ indebtedness are required to guarantee the Senior Unsecured Notes.Our foreign subsidiaries are not guarantors.We used the proceeds from the Senior Unsecured Notes to repay outstanding indebtedness under our Credit Agreement (see below). Table of Contents Credit Agreement In July 2006, we entered into a credit agreement (the “Credit Agreement”) under which we borrowed $835million in a term loan (the “Term Loan”) and were initially able to borrow up to $300 million (the “Revolving Loans”) under a revolving credit facility (the “Revolving Credit Facility”). The parties have amended the Credit Agreement three times, most recently in February 2010, to address certain issues with regard to covenants, maturity and the borrowing limits under the Revolving Credit Facility.For additional information regarding the current terms of our credit facility see Note 9 of our Quarterly Report on Form 10-Q for the period ending March 31, 2010. The proceeds from the Term Loan were used to fund the cash portion of the acquisition of Remington Oil and Gas Corporation in July 2006.The Term Loan currently bears interest either at the one-, three- or six-month LIBOR at our election plus a margin of between 2.25% and 2.5% depending on current leverage ratios.Our average interest rate on the Term Loan for the six month periods ended June 30, 2010 and 2009 was approximately 2.9% and 4.9%, respectively, including the effects of our interest rate swaps (Note 18).The Term Loan is scheduled to mature on July 1, 2013. The original maturity date of the Revolving Credit Facility was July 1, 2011.In the fourth quarter of 2009, we increased the Revolving Credit Facility and extended its maturity date to November 30, 2012.As a consequence of the foregoing, the borrowing limit under the Revolving Credit Facility was increased by amendment to $435 million, effective December 31, 2009. This amount will decrease to $410 million beginning July 1, 2011 and will stay at that level through the maturity of the Revolving Credit Facility on November 30, 2012. The full amount of the Revolving Credit Facility may be used for issuances of letters of credit.At June 30, 2010, we had no amounts drawn on the Revolving Credit Facility and our availability under the Revolving Credit Facility totaled $377.4 million, net of $57.6 million of letters of credit issued. The Revolving Loans bear interest based on one-, three- or six-month LIBOR rates or on Base Rates at our election plus an applicable margin. The margin ranges from 1.0% to 4.5%, depending on our consolidated leverage ratio. We did not have any borrowings under our Revolving Loans in the six months ended June 30, 2010.Our average interest rate on the Revolving Loans for the six months ended June 30, 2009 was approximately 3.4%. The Credit Agreement contains various covenants regarding, among other things, collateral, capital expenditures, investments, dispositions, indebtedness and financial performance that are normal for this type of financing and for companies in our industry. As the rates for our Term Loan are subject to market influences and will vary over the term of the Credit Agreement, we entered into various cash flow hedging interest rate swaps to stabilize cash flows relating to a portion of our interest payments for our Term Loan.In January 2010, we entered into $200 million, two-year interest rate swaps to stabilize cash flows relating to a portion of our interest payments on our Term Loan (Note 18). Convertible Senior Notes In March2005, we issued $300million of our Convertible Senior Notes at 100% of the principal amount to certain qualified institutional buyers.The Convertible Senior Notes are convertible into cash and, if applicable, shares of our common stock based on the specified conversion rate, subject to adjustment. The Convertible Senior Notes can be converted prior to the stated maturity (March 2025) under certain triggering events specified in the indenture governing the Convertible Senior Notes.To the extent we do not have long-term financing secured to cover the conversion, the Convertible Senior Notes would be classified as a current liability in the accompanying balance sheet.No conversion triggers were met during the six-month period ended June 30, 2010. The first dates for early redemption of the Convertible Senior Notes are in December 2012, with the holders of the Convertible Senior Notes being able to put them to us on December 15, 2012 and our being able to call the Convertible Senior Notes at any time after December 20, 2012.The effective interest rate for the Convertible Senior Notes is 6.6%. Table of Contents Our average share price for all the periods presented in this Quarterly Report on Form 10-Qwas below the $32.14 per share conversion price.As a result of our share price being lower than the $32.14 per share conversion price for these periods there are no shares included in our diluted earnings per share calculation associated with the assumed conversion of our Convertible Senior Notes.In the event our average share price exceeds the conversion price, there would be a premium, payable in shares of common stock, in addition to the principal amount, which is paid in cash, and such shares would be issued on conversion.The Convertible Senior Notes are convertible into a maximum 13,303,770 shares of our common stock. MARAD Debt This U.S. government guaranteed financing ("MARAD Debt") is pursuant to Title XI of the Merchant Marine Act of 1936 which is administered by the Maritime Administration and was used to finance theconstruction of the Q4000 vessel. The MARAD Debt is payable in equal semi-annual installments which began in August 2002 and matures 25 years from such date. The MARAD Debt is collateralized by the Q4000, with us guaranteeing 50% of the debt, and initially bore interest at a floating rate which approximated AAA Commercial Paper yields plus 20 basis points.As provided for in the MARAD Debt agreements, in September 2005, we fixed the interest rate on the debt through the issuance of a 4.93% fixed-rate note with the same maturity date (February 2027). Other In accordance with our Credit Agreement and our Senior Unsecured Notes, Convertible Senior Notes and MARAD Debt agreements, we are required to comply with certain covenants and restrictions, including the maintenance of minimum net worth, working capital and debt-to-equity requirements.The Senior Unsecured Notes and Credit Agreement contain provisions that limit our ability to incur certain types of additional indebtedness.As of June 30, 2010, we were in compliance with all of our debt covenants and restrictions. Deferred financing costs of $29.3 million at June 30, 2010 and $30.1 million at December 31, 2009 are included in other assets, net and are being amortized over the life of the respective loan agreements. Note 10 – Income Taxes The effective tax rate for the three month and six month periods ended June30, 2010 was a benefit of 38.1% and 37.0%, respectively, due to increased benefit derived from the effect of lower tax rates in certain foreign jurisdictions.The effective tax rate for the three month and six month periods ended June30, 2009 was an expense of 35.5% and 35.8%, respectively, as a result of the consolidation of CDI in 2009. We believe our recorded assets and liabilities are reasonable. However, because tax laws and regulations are subject to interpretation and tax litigation is inherently uncertain, our assessments can involve a series of complex judgments about future events and rely heavily on estimates and assumptions. Note 11 – Comprehensive Income (Loss) The components of total comprehensive income (loss) for the three and six month periods ended June 30, 2010 and 2009 were as follows (in thousands): Table of Contents Three Months Ended Six Months Ended June 30, June 30, Net income (loss), including noncontrolling interests $ ) $ $ ) $ Other comprehensive income (loss), net of tax Foreign currency translation gain (3,106 ) (13,808 ) Unrealized loss on hedges, net (8,873 ) (13,338 ) Unrealized loss on investment available for sale (481 ) ─ (556 ) ─ TotalComprehensive income (loss) (86,597 ) (100,336 ) Less: Comprehensive loss applicable to noncontrolling interest ─ (12,333 ) ─ (17,880 ) Total other comprehensive income (loss) applicable to Helix $ ) $ $ ) $ The components of accumulated other comprehensive loss were as follows (in thousands): June 30, December 31, Cumulative foreign currency translation adjustment $ ) $ ) Unrealized gain (loss) on hedges, net ) Unrealized loss on investment available for sale ) ) Accumulated other comprehensive loss $ ) $ ) Note 12 – Earnings Per Share We have shares of restricted stock issued and outstanding, some of which remain subject to certain vesting requirements.Holders of such shares of unvested restricted stock are entitled to the same liquidation and dividend rights as the holders of our outstanding common stock and are thus considered participating securities.Under the applicable guidance, the undistributed earnings for each period are allocated based on the participation rights of both the common shareholders and holders of any participating securities as if earnings for the respective periods had been distributed.Because both the liquidation and dividend rights are identical, the undistributed earnings are allocated on a proportionate basis.Further, we are required to compute earnings per share (“EPS”) amounts under the two class method in periods in which we have earnings from continuing operations.For periods in which we have a net loss we do not use the two class method as holders of our restricted shares are not contractually obligated to share in such losses. Basic EPS is computed by dividing the net income available to common shareholders by the weighted average shares of outstanding common stock.The calculation of diluted EPS is similar to basic EPS, except that the denominator includes dilutive common stock equivalents and the income included in the numerator excludes the effects of the impact of dilutive common stock equivalents, if any. The computation of basic and diluted EPS amounts for the three and six months ended June 30, 2010 and 2009 follows (in thousands): Three Months Ended Three Months Ended June 30, 2010 June 30, 2009 Income Shares Income Shares Basic: Net income (loss) applicable to common shareholders $ ) $ Less: Undistributed net income allocable to participating securities ─ ) Undistributed net income (loss)applicable to common shareholders ) (Income) loss from discontinued operations 17 ) Add: Undistributed net income from discontinued operations allocable to participating securities ─ Income (loss) per common share – continuing operations $ ) $ Table of Contents Three Months Ended June 30, 2010 Three Months Ended June 30, 2009 Income Shares Income Shares Diluted: Netincome (loss) per common share – continuing operations – Basic $ ) $ Effect of dilutive securities: Stock options ─ ─ ─ 24 Undistributed earnings reallocated to participating securities ─ Convertible Senior Notes ─ Convertible preferred stock ─ ─ Income(loss) per common share ─ continuing operations ) Income (loss) per common share ─ discontinued operations ) Net income (loss) per common share $ ) $ Six Months Ended Six Months Ended June 30, 2010 June 30, 2009 Income Shares Income Shares Basic: Net income (loss) applicable to common shareholders $ ) $ Less: Undistributed net income allocable to participating securities ─ ) Undistributed net income (loss)applicable to common shareholders ) (Income) loss from discontinued operations 44 ) Add: Undiscounted net income from discontinued operations allocable to participating securities ─ Income (loss) per common share – continuing operations $ ) $ Six Months Ended June 30, 2010 Six Months Ended June 30, 2009 Income Shares Income Shares Diluted: Netincome (loss) per common share – continuing operations – Basic $ ) $ Effect of dilutive securities: Stock options ─ Undistributed earnings reallocated to participating securities ─ Convertible Senior Notes ─ Convertible preferred stock ─ ─ Income(loss) per common share ─ continuing operations ) Income (loss) per common share ─ discontinued operations ) Net income (loss) per common share $ ) $ We had a net loss from continuing operations for both the three and six month periods ended June 30, 2010.Accordingly, we had no dilutive securities during these reporting periods as their inclusion would have an anti-dilutive effect on our EPS calculation, meaning it would increase our reported EPS amount. The following table provides the effect the excluded securities would have had on our diluted shares calculation for the three and six month periods ended June 30, 2010 assuming we had earnings from continuing operations (in thousands): Table of Contents Three Months Six Months Diluted shares (as reported) Stock options 94 80 Convertible preferred stock Total There were no dilutive stock options for the six month period ended June 30, 2009 as the option strike price was below the average market price for the period ($7.50 per share).The cumulative $53.4 million of beneficial conversion charges that were realized and recorded during the first quarter of 2009 following the transactions affecting our convertible preferred stock (Note 5) are not included as an addition to adjust earnings applicable to common stock for our diluted earnings per share calculation.The diluted EPS amount included the $0.3 million and $0.6 million of dividends and related costs associated with the assumed conversion of the convertible preferred stock for the three and six month periods ended June30, 2009. Note 13 – Stock-Based Compensation Plans We have two stock-based compensation plans: the 1995 Long-Term Incentive Plan, as amended (the “1995 Incentive Plan”) and the 2005 Long-Term Incentive Plan, as amended (the “2005 Incentive Plan”).As of June 30, 2010, there were approximately 1.3 million shares available for grant under our 2005 Incentive Plan. During the first half of 2010, we made the following restricted share or restricted stock unit grants to certain key executives, selected management employees and non-employee members of the board of directors under the 2005 Incentive Plan: Date of Grant Type Shares Market Value Per Share Vesting Period January 4, 2010 (1 ) $ 20% per year over five years January 4, 2010 (2 ) 20% per year over five years January 4, 2010 (1 ) 100% on January 1, 2012 April 1, 2010 (1 ) 100% on January 1, 2012 Restricted shares Restricted stock units There were no stock option grants in the three and six month periods ended June 30, 2010 and 2009. Compensation cost is recognized over the respective vesting periods on a straight-line basis.There was no compensation cost associated with stock options for the three and six month periods ended June 30, 2010 as all outstanding stock options have vested.We recorded $0.1 million of compensation expense related to the final vesting of stock options in the first quarter of 2009.For the three and six month periods ended June 30, 2010, $2.1 million and $4.6 million, respectively, was recognized as compensation expense related to restricted shares as compared with $2.3 million and $4.6 million during the three and six month periods ended June 30, 2009, respectively. In January 2009, we adopted the 2009 Long-Term Incentive Cash Plan (the “2lan”) to provide long term cash based compensation to eligible employees.Under the terms of the 2lan, the majority of the cash awards are fixed sum amounts payable over a five year vesting period.However, some of the cash awards are indexed to our Company common stock price and the payment amount will fluctuate based on the common stock’s performance. This share based component is considered a liability plan under the guidance of ACS Topic No. 718 “Compensation – Stock Compensation” and as such is re-measured to fair value each reporting period with corresponding changes being recorded as a charge to earnings as appropriate. The total awards made under the 2lan totaled $14.7 million in 2009, including $8.1 million for our executive officers, which vest over a five year period.In January 2010, $10.1 million was awarded under the 2lan to eligible employees, including $6.0 million to our executive officers and other members of senior management.Total compensation under the 2009 LTI plan totaled $0.9 million and $2.6 million for the three and six month periods ended June 30, 2010, respectively.For the three and six month periods ended June 30, 2009, total compensation under the 2009 LTI plan totaled $0.7 million and $1.4 million, respectively. For more information regarding our stock-based compensation plans, including our 2lan see Note 13 of our 2009 Form 10-K. Note 14 – Business Segment Information Our operations are conducted through two lines of business: contracting services and oil and gas.We have disaggregated our contracting services operations into two continuing reportable segments in accordance with ASC Topic No280 “Segment Reporting”: Contracting Services and Production Facilities.As a result, our reportable segments consisted of the following: Contracting Services, Oil and Gas, and Production Facilities. Contracting Services operations include deepwater pipelay, well operations and robotics.Formerly, we had a third contracting services business, Shelf Contracting, which consisted of CDI’s operations, and which included all assets deployed primarily for diving-related activities and shallow water construction. On June 10, 2009, we ceased consolidating CDI when our ownership interest decreased to below 50% following the sale of a portion of CDI common stock held by us (Note 4).We continued to disclose the results of Shelf Contracting business as a segment up to and through June 10, 2009.All material intercompany transactions between the segments have been eliminated. We evaluate our performance based on income before income taxes of each segment. Segment assets are comprised of all assets attributable to the reportable segment. For our Production Facilities segment, we account for our investments in the Deepwater Gateway and Independence Hub under the equity method and we consolidate our investment in the HP I. Three Months Ended Six Months Ended June 30, June 30, (in thousands) Revenues ─ Contracting Services $ Shelf Contracting – – Oil and Gas (1) Production Facilities(2) Intercompany elimination ) Total $ Income (loss) from operations ─ Contracting Services $ Shelf Contracting – – Oil and Gas (1) ) ) Production Facilities (2) ) ) Corporate (3) Intercompany elimination ) Total $ ) $ $ ) $ Equity in earnings of equity investments $ Included $73.5 million of disputed accrued royalty payments that we reversed in first quarter of 2009 following a favorable court ruling (Note 6). Included the operating results related to the HP I. Included $13.8 million of $17.5 million settlement of a third party claim against us in March 2010 (Note 16). Table of Contents Intercompany segment revenues during the three and six month periods ended June 30, 2010 and 2009 were as follows: Three Months Ended Six Months Ended June 30, June 30, (in thousands) Contracting Services $ Shelf Contracting – – Production Facilities – – Total $ Intercompany segment gross profit (losses) during the three and six month periods ended June 30, 2010 and 2009 were as follows: Three Months Ended Six Months Ended June 30, June 30, (in thousands) Contracting Services $ Shelf Contracting – – Production Facilities ) ) Total $ Our identifiable assets as of June 30, 2010 and December 31, 2009 were as follows: June 30, December 31, (in thousands) Identifiable Assets ─ Contracting Services $ $ Oil and Gas Production Facilities Assets of discontinued operations Total $ $ Note 15 – Related Party Transactions In April 2000, we acquired a 20% working interest in Gunnison, a Deepwater Gulf of Mexico prospect.Financing for the exploratory costs of approximately $20million was provided by an investment partnership (OKCD Investments, Ltd. or “OKCD”), the investors of which include current and former Helix senior management, in exchange for a revenue interest that is an overriding royalty interest of 25% of Helix’s 20% working interest. Our Chief Executive Officer, Owen Kratz, through ClassA limited partnership interests in OKCD, personally owns approximately 80.4% of the partnership. In 2000, OKCD also awarded ClassB income participations to key Helix employees.Production began in December 2003. Our payments to OKCD totaled $3.0 million and $6.1 million for the three and six month periods ended June 30, 2010, respectively, and $2.6 million and $5.4 million in the three and six month periods ended June 30, 2009, respectively. Table of Contents Note 16 – Commitments and Contingencies Commitments We completed the conversion of the Caesar (acquired in January 2006 for $27.5 million in cash) into a deepwater pipelay vessel. The Caesar was placed in service in the second quarter of 2010.There will be some additional capital upgrades to the vessel that will be performed at a later date.Capitalizedcosts incurred for the vessel as of June 30, 2010 totaled $279.6 million (including capitalized interest of $24.4 million).There were $4.9 million of additional committed capital expenditures for the Caesar at June 30, 2010.We also plan for future spending of approximately $23.4million of capital for additional Caesar upgrades. Further, we, along with Kommandor Rømø, a Danish corporation, formed a joint venture company called Kommandor and converted a ferry vessel into a floating production unit, the HP I. The total cost of the ferry and the conversion was approximately $150 million. We provided $98.9 million in interim construction financing to the joint venture.During 2009, $58.8 million of this amount was converted to equity in our investment in Kommandor.Kommandor Rømø provided a $5.0 million loan to Kommandor, the remaining balance of which was $2.5 million at June 30, 2010. Upon completion of the initial conversion, which occurred in April 2009, we chartered the HP I from Kommandor, and have installed, at 100% our cost, processing facilities and a disconnectable fluid transfer system on the HP I.This work was completed in the second quarter of 2010 and the HP I is now in service at the oil spill site at the Macondo well.Following its release fromthe oil spill site, the HP I will mobilize to the Phoenix field where production is expected to commence late in the third quarter of 2010. The final total cost of processing facilities approximates$200 million (including capitalized interest of $16.9 million).As of June 30, 2010, we have committed to spend $3.7 million in additional capital expenditures on our HP I processing facilities.We have consolidated Kommandor in all periods presented in the accompanying consolidated financial statements.The results of Kommandor are included within our Production Facilities segment. As of June 30, 2010, we planned to spend approximately $5.8 million for additional capital improvements to the newly constructed Well Enhancer vessel and have committed to spend $25.1million in additional capital expenditures for exploration, development and drilling costs related to our oil and gas properties. Contingencies We are involved in various legal proceedings, primarily involving claims for personal injury under the General Maritime Laws of the United States and the Jones Act based on alleged negligence. In addition, from time to time we incur other claims, such as contract disputes, in the normal course of business. Litigation and Claims In March 2009, we were notified of a third party’s intention to terminate an international construction contract based on a claimed breach of that contract byone of our subsidiaries. Under the terms of the contract, our potential liabilitywas generally capped for damages at approximately $32 million Australian dollars (“AUD”).We asserted a counterclaim that in the aggregate approximated $12 million U.S. dollars. On March 30, 2010, an out of court settlement of these claims was reached.On April 19, 2010, pursuant to the terms of the agreement, we paid the third party $15 million AUD to settle all their damage claims against us.We also agreed not to seek any further payment of our counter claims against them.In the first quarter of 2010, we recordedapproximately $17.5 million in expenses associated with this settlement agreement, including $13.8 million for the litigation settlement payment and $3.7 million to write off our remaining trade receivable from the third party.These amounts were recorded as general and administrative expenses in the accompanying condensed consolidated statements of operations. Table of Contents In 2008, we were subcontracted by the prime contractor to perform development work for a large gas field offshore India.Work commenced in the fourth quarter of 2008 and we completed our scope of work in the third quarter of 2009.To date we have collected approximately $303 million related to this project with an amount of trade receivable and claims yet to be collected.We have requested arbitration in India pursuant to the terms of the subcontract to pursue our claims and the prime contractor has also requested arbitration in which it asserts certain counterclaims against us.If we are not successful in resolving these matters through ongoing discussions with the prime contractor thenarbitration in India remains a potential remedy.At the time of this filing we believe we will collect our trade receivable balance and we are continuing our efforts to actively pursue our other claim amounts but do not yet have the approvals necessary to recognize additional revenue. See Note 6 for information involving certain disputed royalty payments, which were recognized as oil and gas revenues in the first quarter of 2009. Note 17 – Fair Value Measurements and Recent Accounting Standards Fair Value Measurements We follow the provisions of the ASC820, Fair Value Measurements and Disclosures, for financial assets and liabilities that are measured and reported at fair value on a recurring basis. ASC 820 establishes a hierarchy for inputs used in measuring fair value. The fair value is to be calculated based on assumptions that market participants would use in pricing assets and liabilities and not on assumptions specific to the entity. The statement requires that each asset and liability carried at fair value be classified into one of the following categories: • Level 1.Observable inputs such as quoted prices in active markets; • Level 2.Inputs, other than the quoted prices in active markets, that are observable either directly or indirectly; and • Level 3.Unobservable inputs in which there is little or no market data, which require the reporting entity to develop its own assumptions. Assets and liabilities measured at fair value are based on one or more of three valuation techniques as follows: (a) Market Approach.Prices and other relevant information generated by market transactions involving identical or comparable assets or liabilities. (b) Cost Approach.Amount that would be required to replace the service capacity of an asset (replacement cost). (c) Income Approach. Techniques to convert expected future cash flows to a single present amount based on market expectations (including present value techniques, option-pricing and excess earnings models). The following table provides additional information related to assets and liabilities measured at fair value on a recurring basis at June 30, 2010 (in thousands): Level 1 Level 2 (1) Level 3 Total Valuation Technique Assets: Oil and gas swaps and collars $
